Citation Nr: 1610282	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  15-06 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected multi-level degenerative disc disease of the lumbar spine. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, to include as secondary to service-connected multi-level degenerative disc disease of the lumbar spine. 

3.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected multi-level degenerative disc disease of the lumbar spine. 

4.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected multi-level degenerative disc disease of the lumbar spine. 

5.  Entitlement to service connection for a bilateral hearing loss disability. 

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to an evaluation in excess of 40 percent for service-connected multi-level degenerative disc disease of the lumbar spine. 

8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

9.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another/housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1959 to July 1963. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in St. Petersburg, Florida.

The Veteran initially requested a videoconference hearing before a Veterans Law Judge.  However, in an October 2015 statement, the Veteran's representative withdrew his hearing request.  See 38 C.F.R. § 20.704 (2015).

The Board notes that, since the RO last reviewed this matter in a February 2015 Statement of the Case, the Veteran submitted additional evidence and argument in support of his appeal.  Although the Veteran did not submit a waiver of initial RO consideration of the evidence and argument submitted, the Board noted that the automatic waiver provision applies in this case, as the appeal was certified after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105  to provide for an automatic waiver of initial Agency of Original Jurisdiction (AOJ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of to service connection for a left knee disability, a right knee disability, 
a bilateral hearing loss disability, and tinnitus; an increased evaluation for service-connected multi-level degenerative disc disease of the lumbar spine; a TDIU; and SMC based on the need for the regular aid and attendance of another/housebound are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1997 rating decision the RO denied service connection for a right knee disability, and in a November 2004 rating decision the RO denied the service connection for a left knee disability.  The RO notified the Veteran of those decisions and of his appellate rights in December 1997 and November 2004, respectively, but he did not appeal or submit pertinent evidence within one year of the issuance of those decisions.  

2.  The Veteran sought to reopen his claims for service connection in August 2008, and the RO declined to reopen the Veteran's claims for service connection for left and right knee disabilities in a February 2009 rating decision.  The RO notified the Veteran of that decision and of his appellate rights in February 2009, but he did not appeal or submit pertinent evidence within one year of the issuance of that decision.  

3.  The evidence received since the February 2009 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for left and right knee disabilities.


CONCLUSIONS OF LAW

1.  The February 2009 rating decision declining to reopen the claims for service connection for left and right knee disabilities is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  The evidence received since the February 2009 rating decision is new and material, and the claims for service connection for left and right knee disabilities are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed a claim of entitlement to service connection for a right knee disability in November 1997, and the RO denied that claim in a December 1997 rating decision.  In February 2004, the Veteran filed a claim for a left knee disability and the RO denied that claim in a November 2004 rating decision.  
The RO notified the Veteran of those decisions and of his appellate rights in December 1997 and November 2004, respectively, but he did not appeal or submit pertinent evidence within one year of the issuance of those decisions.  

Pursuant to the Veteran's attempt to reopen the claims in August 2008, in a February 2009 rating decision the RO declined to reopen the claims for left and right knee disabilities.  The Veteran was notified of the decision and of his appellate rights, but he did not file a notice of disagreement with that determination.  Moreover, the Veteran did not submit any evidence or other information pertaining to the knees within one year of the issuance of that decision.  38 C.F.R. 
§ 3.156(b).  Therefore, the February 2009 rating decision became final.  38 U.S.C.A. § 7105(c), 38 C.F.R. §§ 20.302, 20.1103.  Thus, his claims may be reopened only if new and material evidence has been secured or presented since this last final rating decision.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  

At the time of the February 2009 rating decision, the relevant evidence included the Veteran's service treatment records which were negative for any findings or complaints of knee disability.  The evidence showed that he had post-service knee surgeries.  In a February 2004 VA treatment record, a VA clinician noted that the Veteran's back disability caused him to fall multiple times injuring his knees, and he injured his knees due to his back and therefore he believed that service connection could be warranted.  A November 2004 VA examination report for the spine showed the examiner's opinion that it could not be stated with any degree of medical certainty whether his left knee disability was related to, caused by, or aggravated by his spine disability.  The examiner cited to the Veteran's inability to delineate the circumstances of the left knee and it was not usual for the status of the knees to be negatively impacted by spine pain without other factors.  

In February 2009, the RO declined to reopen the claims, finding that there was no competent evidence that his knee disabilities were due to his service-connected lumbar spine disability or caused by or incurred in service.  

In August 2011, the Veteran sought to reopen his claim for service connection for his bilateral knees.  The RO has denied reopening the claim.

Since the February 2009 rating decision, the relevant evidence includes various treatment records showing complaints of knee pain as well as a 2012 medical statement that the Veteran is permanently disabled and unable to work (without detail as to the disabilities involved), and February 2012 letter showing that he needs support due to his unsupportive legs.  Additionally, the Veteran's wife submitted a statement indicating that during service, the Veteran fell on multiple occasions injuring his knees.  The Board finds that this new evidence, combined with VA assistance, would raise a reasonable possibility of substantiating the claims.  Accordingly, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for bilateral knee disabilities.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claims can be addressed.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.


REMAND

The Veteran essentially contends that his knee disabilities are secondary to his service-connected lumbar spine disability.  Although a November 2004 VA spine examination report addressed this issue as outlined above, the examiner failed to take into account the positive opinion provided by the VA clinician in February 2004.  Additionally, the Veteran's wife has since indicated that the Veteran fell during service injuring his knees.  Therefore, the Veteran should be provided an examination to determine the current nature and etiology of any current right and/or left knee disability, to include whether any disability is secondary to his service-connected lumbar spine disability.  Additionally, the Veteran should be provided notice of secondary service connection claims. 

As to the claims for service connection for hearing loss and tinnitus, the Veteran was afforded an examination in December 2011.  After finding a bilateral hearing loss disability, the examiner opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of service.  One of the reasons for the negative opinion was that the Veteran's audiometric findings at enlistment and separation showed hearing within normal limits without shifts and were not indicative of noise induced hearing loss.  The Veteran served before 1967 and it is therefore unclear to the Board if the hearing test results during service were reported using ASA units or ISO (ANSI) units.  This is significant, as if the reports are using ASA units, converting the findings at separation to ISO (ANSI) units would show some hearing loss.  As the tinnitus claim is closely related to the hearing loss claim, it too is the subject of this remand.

With regard to the increased rating for the Veteran's service-connected multi-level degenerative disc disease of the lumbar spine, he was last afforded an examination in February 2011.  Statements from the Veteran, his wife, and his representative indicate that the Veteran's symptoms have worsened since he was last evaluated.  Therefore, he should be afforded an examination to determine the current nature and severity of his lumbar spine disability.  

The Board further notes that the claims currently on appeal could affect the outcome of the claims for TDIU and SMC; therefore, the claims are inextricably intertwined.  For this reason, the issues of entitlement to service connection and increased rating must be resolved prior to resolution of the claims for TDIU and SMC.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.

Finally, on remand, all outstanding treatment records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of the claimed disabilities on appeal.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include any records dated from January 2015 to the present.

2.  The AOJ should send the Veteran a notice letter in connection with his claims.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined. 

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate service connection claims on both a direct and secondary basis.

3.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any current right and/or left knee disability that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran's wife has indicated that the Veteran fell during service injuring his knees.  It should be noted that the Veteran and his wife are competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran and/or his wife, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current left and/or knee disability that manifested in service or is otherwise causally or etiologically related thereto, including any falls therein.

The examiner should also state whether it is at least as likely as not (50 percent probability or greater) that any knee disability is either (i) caused by or (ii) permanently aggravated by the Veteran's service-connected lumbar spine disability.

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered. 

4.  After completing the development indicated in instructions 1 and 2, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any current hearing loss and tinnitus that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current hearing loss and tinnitus is causally or etiologically related to the Veteran's military service, including noise exposure therein.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to his hearing loss.

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus that result from noise exposure generally present or develop in most cases, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

Before rendering an opinion, the examiner is asked to determine if the audiological results in service represent ASA or ISO units.  If this cannot be determined, the examiner should presume the reports are in ASA units.  If ASA units were reported (or presumed reported) during service, the examiner should convert those findings into ISO units.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

5.  After completing the development indicated in instructions 1 and 2, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his multi-level degenerative disc disease of the lumbar spine.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  He or she should also state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  The examiner should indicate whether the Veteran experiences additional functional loss due to flare-ups.

The examiner should also address the impact of the Veteran's disorder on his daily activities and employment. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include examinations for the claims for TDIU and SMC, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


